Citation Nr: 1647438	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder.

2.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction resides with the Providence, Rhode Island, RO. 

The Veteran testified before the undersigned at a May 2015 Travel Board hearing; the transcript of which is included in the record. 

In January and October 2016 the Veteran's representative requested that the Veteran be afforded another hearing before a Veterans Law Judge by videoconference.  However, as noted above, the Veteran was already afforded a hearing in May 2015 with regard to the issues listed above.  The Veteran's attorney was present at the hearing in May 2015.  While the Veteran has a right to a hearing on appeal under 38 C.F.R. § 20.700(a), as he has already had a hearing before the undersigned, the requests for another hearing are denied.

Although the Veteran's psychiatric claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depressive disorder and anxiety disorder), the Board has recharacterized the claim as reflected on the title page. 

The Veteran's claim for service connection for diverticulitis was initially denied in a February 1981 rating decision.  The record does not show that the Veteran was provided notice of the rating decision.  In a July 2010 RO document titled "Flash," it was noted that there was no evidence that Veteran was ever notified of a rating decision dated February 19, 1981, which was the first rating to formally deny service connection for diverticulitis.  During the May 2015 Board hearing, the Veteran's representative also noted that the Veteran did not appear to have received notice of the 1981 rating decision. 

A determination on a claim by the agency of original jurisdiction (AOJ) becomes final one year after the date that the AOJ mailed notice of the determination to the claimant unless the claimant files a notice of disagreement to appeal the determination within the one-year period.  38 C.F.R §§ 20.302, 20.1103 (2015).  VA regulations define "notice" as "written notice sent to a claimant or payee at his or her latest address of record."  38 C.F.R § 3.1 (q) (2015).  The AOJ must properly notify the Veteran of the determination in order for the determination to become final.  As VA did not properly notify the Veteran of the February 1981 rating decision, the prior denial of service connection for diverticulitis did not become final.  As such, there is no need to discuss the requirements to reopen the previously denied claim at this time. 

When this case was most recently before the Board in June 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a) (2) (West 2014).
	FINDINGS OF FACT	

1.  An acquired psychiatric disorder, to include PTSD, MDD, and anxiety disorder, did not preexist active service, did not first manifest during active service, and is not otherwise etiologically related to the Veteran's active service.

2.  The Veteran's diverticulitis was not shown in service or for many years thereafter, and there is no probative evidence demonstrating that it is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1131, 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for diverticulitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter most recently in June 2016, instructing the AOJ to obtain VA addendum opinions to address the issues on appeal, and to readjudicate the claims.  Subsequently, addendum opinions were issued in June 2016, and the claims were readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Duties to Notify and Assist

In correspondence dated in October 2008 and December 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.

The Board notes that VA examinations or addendum opinions were obtained for the Veteran's claim in October 2015 and June 2016.  When taken together, review of these examination reports and addendums reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran maintains that he had a pre-existing psychiatric disorder that was aggravated during service.  Alternatively, the Veteran contends that he developed a psychiatric disorder in service.  The Veteran also argues that he had symptoms of diverticulitis or of a bowel disorder in service, including pain and cramping. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f) (2015). 

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125 (a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303 (c); 4.127 (2015).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).  However, the Veteran's psychiatric disabilities are not considered psychoses and diverticulitis is not considered a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.384 (e).  Therefore, since his disabilities are not listed in 3.309(a), 3.303(b) does not apply.

In this case, VA treatment records show diagnoses of PTSD, MDD, anxiety disorder, and diverticulitis.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show that in October 1961 the Veteran reported feeling jumpy and nervous for the prior month; the Veteran was later referred for examination on the question of anxiety reaction, and the examination was normal.  A neuropsychiatric evaluation in November 1961 showed a diagnosis of personality disorder.  The psychiatric evaluation was normal in the June 1962 service separation examination.  The Veteran has also reported that his nervousness was caused by his bowel problems.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to Hickson element (3), nexus, the questions presented, i.e., the relationship, if any, between the Veteran's current diagnoses and service are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson, 7 Vet. App. 36; Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Acquired Psychiatric Disorder 

At the outset, the Board notes that VA treatment records are replete for mental health evaluations showing diagnoses of PTSD based on a history of childhood trauma.  Progress notes show that the Veteran began discussing this trauma in 1999, and reported to the clinicians that he was uncomfortable and anxious around males while serving in the military.

The Veteran submitted an August 2015 psychiatric report from Dr. J.N.  During the evaluation the Veteran reported problems with nerves, anxiety, depression, and PTSD for "years."  He stated that these symptoms began as a child, continued throughout his military service, and continued to the present time.  The Veteran also reported having been sexually abused by a male family member between the ages of 12 to 15.  As a result of the abuse, the Veteran stated that he developed anxiety.  He reported that during service he became increasingly anxious because he developed a bowel condition.  The Veteran also stated that he became "very anxious" during service because he was forced to sleep in a large room with numerous other men, which reminded him of his sexual abuse as a child.  Dr. J.N. performed a mental status examination and diagnosed the Veteran with generalized anxiety disorder.  Dr. J.N. then stated that the Veteran developed anxiety in childhood due to repeated sexual assaults, which was noted to be a "common result of childhood sexual assault."  Dr. J.N. also noted that a medical note in 1963 indicated that the Veteran had a history of nervous symptoms going back "ten years."  For these reasons, Dr. J.N. opined that "it is at least as likely as not" that the Veteran's anxiety began in childhood (i.e., pre-existed service entrance).  The examiner also concluded that the anxiety was aggravated by military service and was still in existence at the present.  

The Board finds that the August 2015 psychiatric report from Dr. J.N. is inadequate for several reasons.  First, Dr. J.N. used the incorrect "as likely as not" standard in determining whether the Veteran's anxiety disorder pre-existed service entrance, instead of the applicable "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case.  Moreover, Dr. J.N. noted that a medical note in 1963 indicated that the Veteran had a history of nervous symptoms going back "ten years."  However, a review of the August 1963 note shows that it stated that the Veteran gave a history of nervous symptoms that had troubled him during only the past "two years."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

The Veteran was afforded a VA examination in October 2015 in which he reported that he was sexually abused over a period of two years by his older brother.  The VA examiner opined that the PTSD was more likely than not a residual of his early life experience of sexual abuse.  The examiner noted that the symptoms of PTSD had an abrupt onset in November 1999.  The examiner stated that given how long after his military service that his symptoms began; it was unlikely that his military service was a significant influence in causing his symptoms or exacerbating his symptoms.  The examiner also stated that the Veteran reported that major depression began in 2001, following the death of his mother.  The examiner opined that major depression was unlikely related to his military experience given that the onset was so long after his discharge and was attributed to the Veteran's mother's passing.  

The Board finds that the examiner used the incorrect "as likely as not" standard in determining whether the Veteran's psychiatric disorders pre-existed service entrance, instead of the applicable "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case. 

An addendum VA opinion was obtained in June 2016 in which the examiner opined that there was no [clear] and unmistakable evidence that his current PTSD and MDD pre-existed service entrance.  The examiner noted that during the October 2015 examination, the Veteran denied any mental health concerns or treatment prior to service.  The examiner stated that there was no clear and unmistakable evidence that the service aggravated any conditions beyond the natural progression, since there were no pre-exiting mental health diagnoses.  The examiner also opined that it was unlikely that the Veteran's current diagnoses of PTSD and MDD were incurred in service given that the onset of both occurred well over 30 years after he was discharged from the service.  The examiner stated that the Veteran's PTSD had an abrupt onset in November 1999, and the symptoms were related to childhood sexual abuse.  Regarding the Veteran's diagnosis of MDD, he had an onset of symptoms in 2001 which he himself attributed to the death of his mother.

After a review of the electronic claims file, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

An October 1960 service examination report shows that the Veteran had a normal clinical psychiatric evaluation upon service entrance.  The Veteran also denied any nervous trouble or depression in an October 1960 report of medical history.  In his second period of active duty, an October 1961 report of medical examination also showed a normal psychiatric evaluation.  As such, the Board finds that there are no psychiatric conditions noted upon the Veteran's entrance to active service; therefore, he is entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Crowe, 7 Vet. App. at 246. 

The Board gives credence and weight to the VA examiner's opinions in June 2016 as they were rendered after an evaluation of the Veteran in October 2015 and review of the Veteran's history.  The Board finds these opinions to be the most probative evidence of record.  They document that the Veteran attributes his acquired psychiatric disabilities to sexual abuse in his childhood and the death of his mother.  Additionally, the addendum opinion concluded that there was no clear and unmistakable evidence that his current disabilities pre-existed service entrance, no clear and unmistakable evidence that service aggravated any conditions beyond the natural progression as there were no pre-exiting mental health diagnoses, and it was unlikely that the Veteran's current diagnoses were incurred in service given that onset occurred well over 30 years after he was discharged from the service.  No other probative and competent opinion providing a positive nexus between service and the Veteran's acquired psychiatric disabilities has been presented as the opinions by Dr. J.N. were not adequate for adjudication purposes as they used an incorrect standard and were based on an inaccurate factual premise.

Moreover, to the extent that service treatment records document a diagnosis of personality disorder, the Board again notes that a personality disorder is not a disability for which service connection may be granted.  See 38 C.F.R. §§ 3.303 (c); 4.127. 

Therefore a nexus between service and the Veteran's acquired psychiatric disabilities cannot be established, and the claim fails on Hickson element (3). 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for his acquired psychiatric disabilities.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his disabilities and whether they were caused by service or other incidents after service.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Diverticulitis

The Veteran was afforded a VA examination in October 2015 in which the examiner opined that the diverticulitis was less likely than not related to service in part because there was no mention of diverticulitis in the service treatment records, and the evidence of record indicated a formal diagnosis in 1979.  The examiner noted a sigmoidoscopic examination in the early 1970's, demonstrating small bleeding areas from the rectal mucosa, but stated that it could not be determined if this bleeding was from a specific diverticulitis condition or the "nervous condition".  

The Board found in the June 2016 remand that the October 2015 VA examiner did not consider hospital records in which the Veteran stated multiple times in 1979 that he was treated for the past fifteen years for ulcerative colitis.  In records dated July 1979, a clinician opined that "if this man did have ulcerative colitis which had been active for this period of 15 years, he would obviously be a candidate for a total proctocolectomy.  However, I do not feel that he has had this active process but might well have had intermittent diverticulitis of his left descending colon." 

In response to the Board's June 2016 remand, a June 2016 VA addendum opinion was received in which the examiner stated that there was no documentation in the service treatment records to indicate a diagnosis of diverticulitis while on active duty.  The examiner noted that there were the Veteran's lay assertions in 1979 that he had been treated for ulcerative colitis multiple times in the past 15 years, but there was no documentation that this was diagnosed by medical personnel.  The examiner stated that the Veteran's symptoms would still not reach back to the time of active duty service if he had them for 15 years; moreover, the opinion from the clinician in 1979 was not based on any past assessment that he had performed, and there was no indication of the amount of past records he reviewed.  The VA examiner opined that it was less likely than not that diverticulitis was otherwise etiologically related to service.

In this case, as to the issue of the etiology of the Veteran's diverticulitis, the Board finds that the October 2015 VA examination report taken with the June 2016 addendum opinion to be the most probative evidence of record as they were based upon a review of the claims file, examination and interview of the Veteran, and a follow-up addendum opinion with rationale was provided.  Significantly, the examiner opined that it was less likely than not that diverticulitis was etiologically related to service, noting that the condition was not shown in service treatment records, a formal diagnosis was not indicated until 1979, and the aforementioned opinion from the clinician in 1979 was not based on any past assessment that he had performed, and there was no indication of the amount of past records he reviewed.  

The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran and review of the Veteran's history.  No other competent opinion providing a positive nexus between service and the Veteran's diverticulitis has been presented.  Therefore a nexus between service and the Veteran's diverticulitis cannot be established, and the claim fails on Hickson element (3). 
  
The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for diverticulitis.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diverticulitis and whether it was caused by service or other incidents after service.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles, 16 Vet. App. 370, 374-75; Layno, 6 Vet. App. 465. 

Moreover, the Veteran submitted Internet articles to support his contentions that service connection is warranted.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The Board finds that the articles submitted by the Veteran do not provide a medical link between his diverticulitis and service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety disorder, is denied.

Entitlement to service connection for diverticulitis is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


